In my judgment, the orders of the compensation commissioner and the appeal board respectively should be affirmed.
The whole concept of the workmen's compensation system is that an injured employee shall be rehabilitated and *Page 366 
restored to a sound physical condition, so far as reasonably possible. It certainly never was intended that he should have the power to elect to remain crippled and to capitalize his injury for the purpose of drawing a pension therefrom for the rest of his life. It has always been held in this state, and in all others, so far as I can ascertain, that a claimant who, without reason, refuses to submit to the ordinary and proper surgical treatment to remedy his injury is barred from monetary compensation. Mahone v. Workmen's Compensation Appeal Board,118 W. Va. 587, 191 S.E. 289; Gillam v. Workmen's CompensationAppeal Board, 118 W. Va. 571, 191 S.E. 204; Barnes v.State Compensation Commissioner, 116 W. Va. 9, 178 S.E. 70. In each of these cases further compensation was denied upon the ground that a workmen's compensation claimant cannot reasonably refuse to undergo a proper surgical operation. This conclusion was reached, not by reason of any statute, but as a matter of common sense. The disability remaining after such refusal was considered, not as having resulted from claimant's injury, but as having continued from his own fault in refusing to take the usual and ordinary care and precaution for his own recovery.
Of course, if, for any legitimate reason, the operation in a particular case would be more than ordinarily dangerous, or offered no reasonable prospect of success, it cannot be required. Gillam v. Workmen's Compensation Appeal Board, supra;Cole v. State Compensation Commissioner, 113 W. Va. 579,169 S.E. 165. But in the present case no such situation is presented. The claimant is only twenty-six years of age. He and his own physicians agree that he is physically sound. The physicians recommend the operation and anticipate that it will be successful. The claimant says that he will undertake the operation if his hernia becomes worse. The remaining hernia is but slight. The claimant simply prefers to preserve the injury and to receive money instead of being cured. In many, if not most cases of severe injury, successive operations are required as a matter of course. Is it possible that the law requires something less from an employee when his injury *Page 367 
takes the form of a hernia? I do not so read the statute. The provision is simply that "All hernia, inguinal, femoral or otherwise, * * * shall be treated in a surgical manner by radical operation. * * * If, however, it is shown that the employee has some chronic disease, or is otherwise in such physical condition that it is considered unsafe for him to undergo such operation, he shall be paid as provided in section six." Code, 23-4-7. It is difficult to perceive how this language adds anything to what an employee, injured in any other way, would have been required to do. All are required to submit to such surgical operations if, without abnormal risk, they reasonably promise recovery or relief. Nor does the language, in any sense, limit surgical treatment to a single operation. Is it to be said that this statute was intended to make surgical treatment for hernia less than would be required in case of other injuries? The contrary is clearly indicated. The words "by radical operation" clearly are not equivalent to the words "by a single radical operation".
Further language in the statute confirms this conclusion. The character and amount of compensation allowable after a hernia operation and the limitation under which the same may be allowed are precisely stated. The language is "In non-fatal cases, time loss only shall be paid, unless it is shown by special examination that the injured employee has a permanent partial disability resulting after the operation. If so, compensation shall be paid in accordance with the provisions in section six of this article with reference to permanent partial disability." Code, 23-4-7. What constitutes permanent partial disability after a hernia operation is, of course, precisely what would be permanent partial disability in any other case. Is a disability permanent where all the evidence, the claimant's own and that of his physicians, conclusively shows that a further operation, attended with no unusual risk or suffering, will, in all probability, result in a complete cure? It clearly appears that, in no permissible sense of the language, is the disability, which now remains from the claimant's hernia, "permanent", as the term is used in the compensation statutes. *Page 368 
Decisions from other states are not helpful. They can be, at best, only persuasive, and on the present subject are largely meaningless, for the reason that no other states appear to have applicable statutory provisions like or similar to those of this state.
Judge Fox concurs in this note.